Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to application filed 03/19/2021. Claims 1-20 were previously pending. Claims 1-20 are rejected. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 03/19/2021, 07/06/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.2.	Claims 1-9, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al. (“Venkataraman”, US 2017/0262621 A1) in view of Spurlock, (US 2020/0076819 A1).

Regarding Claim 1, Venkataraman discloses a method of secured, remote device access through dynamic scope adjustment in an incident management system (Venkataraman, [0001]: a method for dynamically managing access to devices for resolution of an incident ticket), the method comprising: 
receiving, at an incident management server, an incident report indicative of a technical issue at a first device (Venkataraman, FIG.1, access management system 102, device 104, [0016, 46]: receiving, at access management system 102 (“incident management server”), an incident ticket from a device 104 (“1st device”)); 
responsive to receipt of the incident report: 
determining, by the incident management server, that the first device is assigned to an (Venkataraman, FIG.1, incident ticket type database 106, incident ticketing database 108, [0016]: the one or more devices (1041, 1042, . . . 104n) are communicatively coupled to access management system 102, an incident ticket type database 106, and an incident ticketing database 108); and 
dynamically elevating, by the incident management server, the first device to a scope of the (Venkataraman, [0039-40, 50-51]: dynamically modified the one or more access parameters based on the status of the incident ticket; modifying the access parameters includes modifying the time duration to access the device when the status of the incident ticket is active); and 
following a correction of at least a portion of the technical issue by the (Venkataraman, [0041]: dynamically revoked the security privilege to access the device when the status of the incident ticket is closed).  
However, Venkataraman does not disclose

Spurlock discloses
(Spurlock, FIG.1, dynamic authorization control system 100, client computing devices 102, Adaptive Data Protection (ADP) analytics server computing device 104 (“IT support provider”), network 108, [0028]: The dynamic authorization control system 100 includes at least one client computing device 102 that is in communication with at least one ADP analytics server computing device 104 and at least one ADP accelerator server computing device 106 via a communications network 108. [0068]:  ADP analytics server computing device 104 (“IT support provider”) correlate the trouble ticket to determine how to resolve the issue, assign a qualified individual and associated user to resolve the issue);
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate ”dynamic authorization control” of Spurlock into the invention of Venkataraman. The suggestion/motivation would have been to dynamically and automatically modifies a user authorization control for user responsive to the condition (Spurlock, FIG.1, [0028-33]).

Regarding Claim 2, Venkataraman-Spurlock discloses the method of claim 1, wherein the modification of the access privilege includes a modification from a first state in which the first device is prevented from being remotely accessed by the second device to a second state in which the second device is capable of remotely accessing the first device and remotely implementing at least one change on the first device via a network (Venkataraman, [0041]: revoke the security privilege to access the device dynamically when the status of the incident ticket is closed).  

Regarding Claim 3, Venkataraman-Spurlock discloses the method of claim 1, wherein the correction includes: 
(Venkataraman, [0046-48]: the access management system 102 provides access to an agent (“2nd device”) assigned for the resolution of the incident ticket); and 
implementation of at least one change on the first device (Venkataraman, [0032]: if the incident ticket type is “Upgrading the outlook with latest patch”, the action is implementing at least one changes on the device 104).  

Regarding Claim 4, Venkataraman-Spurlock discloses the method of claim 1, further comprising receiving a resolution message from the second device, the resolution message indicating the correction has occurred, wherein: 
	the dynamically relegating the first device is performed responsive to the resolution message (Venkataraman, [0041]: dynamically revoking the security privilege to access the device when the status of the incident ticket is closed); 
the dynamically elevating is performed substantially concurrent with or without material delay following receipt of the incident report (Venkataraman, [0040]: the security privilege to access the device may be extended when the status of the incident ticket is active); and 
the dynamically relegating is performed substantially concurrent with or without material delay following receipt of the resolution message (Venkataraman, [0041]: if the incident ticket is resolved before the time duration to access the device expires, the security privilege to access the device 104 may be dynamically revoked).  

Regarding Claim 5, Venkataraman-Spurlock discloses the method of claim 1, further comprising receiving a resolution message from the second device, the resolution message indicating the correction has occurred, wherein: 
	the dynamically relegating the first device is performed responsive to the resolution message (Spurlock, [0120]: receive a message or notification indicating that a subset of roles or users should have a modification or adjustment in their privileges. Venkataraman, [0041]: dynamically revoking the security privilege to access the device when the status of the incident ticket is closed. Combined Venkataraman, [0041]-Spurlock, [0120] teaches or suggests dynamically revoking the security privilege to access the device when the “closed” status of the incident ticket is received), 
the incident report includes a helpdesk ticket that is at least partially input by a first user into the first device or into another device associated with the first user (Spurlock, [0067]: data recovery (“incident”) may only be allowed by a help desk personnel); 
the resolution message includes a helpdesk ticket closure, (Venkataraman, [0038]: if the action is complete, the status of the incident ticket may be determined as ‘closed’); and 
the resolution message is initiated in the second device, or another device associated with the IT support provider (Venkataraman, [0034]: the actions performed on the one or more devices 104 may be monitored by a remote action monitoring module installed on each device 104 of the one or more devices 104).  

Regarding Claim 6, Venkataraman-Spurlock discloses the method of claim 1, further comprising: 
imposing a restriction on the access to the first device by the second device while the first device is elevated to the scope (Venkataraman, [0031-33]: determine one or more access parameters based on the incident ticket type, for example, elevating security privilege to access the device 104 to “admin level”, the time duration to access the device. The application software to be accessed may be determined as ‘browser’); 
responsive to a requested access to the first device by the second device, determining that the restriction is triggered (Venkataraman, [0034]: the actions performed on the one or more devices 104 may be monitored by a remote action monitoring module installed on each device 104 of the one or more devices 104); and 
responsive to the restriction being triggered, preventing access to the first device by the second device, wherein the restriction includes: 
(Venkataraman, [0029, 31]: The incident ticket type may also be mapped to a security privilege to access the device and time duration to access the device); 
a work condition of the second device that must be present to allow access of the first device by the second device (Venkataraman, [0031]: The application software to be accessed may be determined as ‘browser’).  

Regarding Claim 7, Venkataraman-Spurlock discloses the method of claim 1, further comprising initiating an audit process based on the received incident report, wherein the audit process is initiated automatically in response to the incident report (Spurlock, [0122]: the ADP analytics server computing device 104 may continuously query and monitor security audit log).  

Regarding Claim 8, Venkataraman-Spurlock discloses the method of claim 1, wherein: 
the first device is statically assigned to the IT support provider (Venkataraman, [0016]: device 104 is communicatively coupled to access management system 102, an incident ticket type database 106, and an incident ticketing database 108); 
the scope includes a permanent device statically assigned to the IT support provider (Venkataraman, [0005]: providing, by the access management system 102, the access to the one or more devices 104 based on the one or more access parameters for the resolution of the incident ticket); and 
the scope is configured such that the first device is not visible to the IT support provider prior to being dynamically elevated and is not visible to the IT support provider following being dynamically relegated (Venkataraman, [0005]: The one or more access parameters comprises at least one of a device type, an application software run on a device, a system software run on a device, a security privilege to access the device, and time duration to access the device).  

Regarding Claim 9, Venkataraman-Spurlock discloses the method of claim 1, further comprising dynamically elevating a feature, wherein the feature includes: 
(Venkataraman, [0034]: the actions performed on the one or more devices 104 may be monitored by a remote action monitoring module installed on each device 104 of the one or more devices 104); 

Regarding Claim 11, Venkataraman discloses a non-transitory computer-readable medium having encoded therein programming code executable by one or more processors to perform or control performance of operations of secured, remote device access through dynamic scope adjustment in an incident management system (Venkataraman, FIG.1, access management system 102, device 104, processor 110, memory 112, [0001, 20]: The access management system 102 includes a processor 110, a memory 112 coupled to the processor 110. The processor 110 is configured to fetch and execute computer-readable instructions stored in the memory 112 to perform a method for dynamically managing access to devices for resolution of an incident ticket. The memory 112 can include any non-transitory computer readable medium), the operations comprising: 
receiving, at an incident management server, an incident report indicative of a technical issue at a first device (Venkataraman, [0016, 46]: receiving, at access management system 102 (“incident management server”), an incident ticket from a device 104 (“1st device”));  
responsive to receipt of the incident report: 
determining, by the incident management server, that the first device is assigned to an (Venkataraman, FIG.1, incident ticket type database 106, incident ticketing database 108, [0016]: the one or more devices (1041, 1042, . . . 104n) are communicatively coupled to access management system 102, an incident ticket type database 106, and an incident ticketing database 108); and 
dynamically elevating, by the incident management server, the first device to a scope of the (Venkataraman, [0039-40, 50-51]: dynamically modified the one or more access parameters based on the status of the incident ticket; modifying the access parameters includes modifying the time duration to access the device when the status of the incident ticket is active); and 
following a correction of at least a portion of the technical issue by the (Venkataraman, [0041]: dynamically revoked the security privilege to access the device when the status of the incident ticket is closed).  
However, Venkataraman does not disclose

Spurlock discloses
(Spurlock, FIG.1, dynamic authorization control system 100, client computing devices 102, Adaptive Data Protection (ADP) analytics server computing device 104 (“IT support provider”), network 108, [0028]: The dynamic authorization control system 100 includes at least one client computing device 102 that is in communication with at least one ADP analytics server computing device 104 and at least one ADP accelerator server computing device 106 via a communications network 108. [0068]:  ADP analytics server computing device 104 (“IT support provider”) correlate the trouble ticket to determine how to resolve the issue, assign a qualified individual and associated user to resolve the issue).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate” dynamic authorization control” of Spurlock into the invention of Venkataraman. The suggestion/motivation would have been to dynamically and automatically modifies a user authorization control for user responsive to the condition (Spurlock, FIG.1, [0028-33]).

Regarding Claim 12, Venkataraman-Spurlock discloses the non-transitory computer-readable medium of claim 11, wherein the modification of the access privilege includes a modification from a first state in which the first device is prevented from being remotely accessed by the second device to a (Venkataraman, [0041]: revoke the security privilege to access the device dynamically when the status of the incident ticket is closed).  

Regarding Claim 13, Venkataraman-Spurlock discloses the non-transitory computer-readable medium of claim 11, wherein the correction includes: 
the first device being remotely accessed by the second device while the first device is elevated into the scope (Venkataraman, [0046-48]: the access management system 102 provides access to an agent (“2nd device”) assigned for the resolution of the incident ticket); and 
implementation of at least one change on the first device (Venkataraman, [0032]: if the incident ticket type is “Upgrading the outlook with latest patch”, the action is implementing at least one changes on the device 104).  

Regarding Claim 14, Venkataraman-Spurlock discloses the non-transitory computer-readable medium of claim 11, wherein: the operations further comprise receiving a resolution message from the second device; 
the resolution message indicating the correction has occurred (Venkataraman, [0041]: It is obvious for one of ordinary skill in the art the incident ticket is resolved indicating the correction has occurred); 
the dynamically relegating the first device is performed responsive to the resolution message (Venkataraman, [0041]: dynamically revoking the security privilege to access the device when the status of the incident ticket is closed); 
the dynamically elevating is performed substantially concurrent with or without material delay following receipt of the incident report (Venkataraman, [0040]: the security privilege to access the device may be extended when the status of the incident ticket is active); and 
the dynamically relegating is performed substantially concurrent with or without material delay following receipt of the resolution message (Venkataraman, [0041]: if the incident ticket is resolved before the time duration to access the device expires, the security privilege to access the device 104 may be dynamically revoked).  

Regarding Claim 15, Venkataraman-Spurlock discloses the non-transitory computer-readable medium of claim 11, wherein: the operations further comprise receiving a resolution message from the second device; 
the dynamically relegating the first device is performed responsive to the resolution message (Venkataraman, [0041]: dynamically revoking the security privilege to access the device when the status of the incident ticket is closed.); 
the incident report includes a helpdesk ticket that is at least partially input by a first user into the first device or into another device associated with the first user (Spurlock, [0120]: receive a message or notification indicating that a subset of roles or users should have a modification or adjustment in their privileges. Venkataraman, [0041]: dynamically revoking the security privilege to access the device when the status of the incident ticket is closed. Combined Venkataraman, [0041]-Spurlock, [0120] teaches or suggests dynamically revoking the security privilege to access the device when the “closed” status of the incident ticket is received); 
the resolution message includes a helpdesk ticket closure, or a helpdesk ticket partial closure initiated by the IT support provider (Spurlock, [0067]: data recovery (“incident”) may only be allowed by a help desk personnel); and 
the resolution message is initiated in the second device, or another device associated with the IT support provider (Venkataraman, [0034]: the actions performed on the one or more devices 104 may be monitored by a remote action monitoring module installed on each device 104 of the one or more devices 104).  

Regarding Claim 16, Venkataraman-Spurlock discloses the non-transitory computer-readable medium of claim 11, wherein: the operations further comprise: 
imposing a restriction on the access to the first device by the second device while the first device is elevated to the scope (Venkataraman, [0031-33]: determine one or more access parameters based on the incident ticket type, for example, elevating security privilege to access the device 104 to “admin level”, the time duration to access the device. The application software to be accessed may be determined as ‘browser’); 
responsive to a requested access to the first device by the second device, determining that the restriction is triggered (Venkataraman, [0034]: the actions performed on the one or more devices 104 may be monitored by a remote action monitoring module installed on each device 104 of the one or more devices 104); and 
responsive to the restriction being triggered, preventing access to the first device by the second device; and 
the restriction includes: 
a time period during which access to the first device is allowed (Venkataraman, [0029, 31]: The incident ticket type may also be mapped to a security privilege to access the device and time duration to access the device).
a work condition of the second device that must be present to allow access of the first device by the second device (Venkataraman, [0031]: The application software to be accessed may be determined as ‘browser”).  

Regarding Claim 17, Venkataraman-Spurlock discloses the non-transitory computer-readable medium of claim 11, wherein: the operations further comprise initiating an audit process based on the received incident report; and 
the audit process is initiated automatically in response to the incident report (Spurlock, [0122]: the ADP analytics server computing device 104 may continuously query and monitor security audit log).  

Regarding Claim 18, Venkataraman-Spurlock the non-transitory computer-readable medium of claim 11, wherein: 
(Venkataraman, [0016]: device 104 is communicatively coupled to access management system 102, an incident ticket type database 106, and an incident ticketing database 108); 
the scope includes a permanent device statically assigned to the IT support provider (Venkataraman, [0005]: providing, by the access management system 102, the access to the one or more devices 104 based on the one or more access parameters for the resolution of the incident ticket); and 
the scope is configured such that the first device is not visible to the IT support provider prior to being dynamically elevated and is not visible to the IT support provider following being dynamically relegated (Venkataraman, [0005]: The one or more access parameters comprises at least one of a device type, an application software run on a device, a system software run on a device, a security privilege to access the device, and time duration to access the device).  

Regarding Claim 19, Venkataraman-Spurlock discloses the non-transitory computer-readable medium of claim 11, wherein: the operations further comprise dynamically elevating a feature; and 
the feature includes: 
an ability to remotely implement an action (Venkataraman, [0034]: the actions performed on the one or more devices 104 may be monitored by a remote action monitoring module installed on each device 104 of the one or more devices 104).

4.3.	Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al. (“Venkataraman”, US 2017/0262621 A1) in view of Spurlock, (US 2020/0076819 A1) as applied to claim 1, and further in view of Metke et al., (“Metke”, US 2017/0353451 A1).

Regarding Claim 10, Venkataraman-Spurlock discloses the method of claim 1 as set forth above, wherein: 
the incident management system is included on a cloud-based networked system that includes the second device (Spurlock, [0024]: a cloud computing systems and environments); 
(Spurlock, [0028]: The dynamic authorization control system 100 includes at least one client computing device 102 that is in communication with at least one ADP analytics server computing device 104 (“IT support provider”) and at least one ADP accelerator server computing device 106 via a communications network 108); 
the scope includes a first scope associated with the first IT support provider (Venkataraman, [0005]: providing, by the access management system, the access to the one or more devices based on the one or more access parameters (“1st scope”) for the resolution of the incident ticket); 
the correction includes a first correction that addresses only a first part of the technical issue (Venkataraman, [0018]: The one or more incident tickets may be open incident tickets, pending incident tickets, closed incident tickets, or resolved incident tickets. It is obvious for one of ordinary skill in the art to implement “partial closed” incident ticket).
However, Venkataraman-Spurlock does not disclose
following dynamically relegating the first device from the first scope, dynamically elevating the first device to a second scope of a second IT support provider associated with a third device; and 
following a second correction that addresses a second part of the technical issue, dynamically relegating the first device from the second scope to prevent remote access to the first device following the second correction by the third device.  
Metke discloses
following dynamically relegating the first device from the first scope, dynamically elevating the first device to a second scope of a second IT support provider associated with a third device (Metke, [0013-14]: map the first set of attributes to a first scope of service available through an incident area network; map the first set of attributes to a second set of attributes based on a context of an incident associated with an incident area network (“2nd IT provider”)). Combined Venkataraman, [0041]-Metke, [0013-14] teaches or suggests dynamically revoked the first security privilege to access the device when the status of the incident ticket is “partially” closed. Combined Venkataraman, [0039-40, 50-51]-Metke, [0013-14] teaches or suggests dynamically modified the one or more second access parameters based on the status of the incident ticket); and 
following a second correction that addresses a second part of the technical issue, dynamically relegating the first device from the second scope to prevent remote access to the first device following the second correction by the third device (Combined Venkataraman, [0041]-Metke, [0013-14] teaches or suggests dynamically revoking the security privilege to access the device when the status of the incident ticket is closed).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate” incident-issued credential” of Metke into the invention of Venkataraman-Spurlock. The suggestion/motivation would have been to improve mapping the first set of attributes to a second set of attributes based on a context of an incident, then associated a second scope of a service available through an incident area network. The mapping rules can change based on a type of the incident, a size of the incident, a condition of the incident, a location of the incident, a time of day, number of resources at the incident, type of resources at the incident, any needed but missing resources at the incident (Metke, [0013-14, 36-37]).

Regarding Claim 20, Venkataraman-Spurlock discloses the non-transitory computer-readable medium of claim 11 as set forth above, wherein: 
the incident management system is included on a cloud-based networked system that includes the second device (Spurlock, [0024]: a cloud computing systems and environments); 
the IT support provider is a first IT support provider of the plurality of IT support providers (Spurlock, [0028]: The dynamic authorization control system 100 includes at least one client computing device 102 that is in communication with at least one ADP analytics server computing device 104 (“IT support provider”) and at least one ADP accelerator server computing device 106 via a communications network 108); 
the scope includes a first scope associated with the first IT support provider (Venkataraman, [0005]: providing, by the access management system, the access to the one or more devices based on the one or more access parameters (“1st scope”) for the resolution of the incident ticket); 
the correction includes a first correction that addresses only a first part of the technical issue (Venkataraman, [0018]: The one or more incident tickets may be open incident tickets, pending incident tickets, closed incident tickets, or resolved incident tickets. It is obvious for one of ordinary skill in the art to implement “partial closed” incident ticket). 
However, Venkataraman-Spurlock does not disclose
following dynamically relegating the first device from the first scope, dynamically elevating the first device to a second scope of a second IT support provider associated with a third device; and 
following a second correction that addresses a second part of the technical issue, dynamically relegating the first device from the second scope to prevent remote access to the first device following the second correction by the third device.  
Metke discloses
following dynamically relegating the first device from the first scope, dynamically elevating the first device to a second scope of a second IT support provider associated with a third device (Metke, [0013-14]: map the first set of attributes to a first scope of service available through an incident area network; map the first set of attributes to a second set of attributes based on a context of an incident associated with an incident area network (“2nd IT provider”)). Combined Venkataraman, [0041]-Metke, [0013-14] teaches or suggests dynamically revoked the first security privilege to access the device when the status of the incident ticket is “partially” closed. Combined Venkataraman, [0039-40, 50-51]-Metke, [0013-14] teaches or suggests dynamically modified the one or more second access parameters based on the status of the incident ticket); and 
following a second correction that addresses a second part of the technical issue, dynamically relegating the first device from the second scope to prevent remote access to the first device following the second correction by the third device (Combined Venkataraman, [0041]-Metke, [0013-14] teaches or suggests dynamically revoking the security privilege to access the device when the status of the incident ticket is closed).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate ” incident-issued credential” of Metke into the invention of Venkataraman-Spurlock. The suggestion/motivation would have been to improve mapping the first set of attributes to a second set of attributes based on a context of an incident, then associated a second scope of a service available through an incident area network. The mapping rules can change based on a type of the incident, a size of the incident, a condition of the incident, a location of the incident, a time of day, number of resources at the incident, type of resources at the incident, any needed but missing resources at the incident (Metke, [0013-14, 36-37]).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Singh, US 2020/0090087 A1: Computational instance for use in remote network management platform comprises database storing definition of a multi-state incident management workflow carried out in relation to managed network, and incidents related to managed network.
Warner, US 2018/0101390 A1: System for providing information technology assistance packages by network i.e. internet, has computer network processor for generating service request by graphical user interface and lodging service request with first entity over network.

6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/C.L/Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446